Citation Nr: 0707358	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  98-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain, claimed as a residual of a plane 
crash.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as a residual of a plane crash.

3.  Entitlement to service connection for residuals of a head 
injury, including loss of memory, claimed as a residual of a 
plane crash or other trauma in service.

4.  Entitlement to service connection for a disability 
manifested by breathing problems, claimed as a residual of a 
plane crash.

5.  Entitlement to service connection for dental trauma, 
including chipped and broken teeth, claimed as residuals of a 
plane crash or other trauma in service.

6.  Entitlement to service connection for scars of the head, 
face, knee, and ears, claimed as residuals of a plane crash 
or other trauma in service.

7.  Entitlement to service connection for hepatitis A.

8.  Entitlement to service connection for residuals of a 
fracture of the nose, including pain and nosebleeds.

9.  Entitlement to service connection for a digestive 
disorder.

10.  Entitlement to service connection for scarring of the 
lung.

11.  Entitlement to service connection for a skin disorder 
manifested by rashes with scarring, knots, and tumors, 
including claimed as secondary to Agent Orange exposure.

12.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967 (including Vietnam service from July 1966 to 
July 1967).

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2000, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  The Board subsequently remanded the claims in 
January 2001 and again in July 2003 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Competent evidence of a current disability manifested by 
chest pain is not of record.

2.  Competent evidence of a nexus between any current 
bilateral knee disability and service is not of record.  
Arthritis was first shown years post-service.

3.  Competent evidence of residuals of a head injury, 
including loss of memory, is not of record.

4.  Competent evidence of a disability manifested by 
breathing problems is not of record.

5.  Competent evidence of a nexus between chipped and broken 
teeth and service is not of record.  

6.  Competent evidence of current disabilities associated 
with scars of the head, face, knee, and ears is not of 
record.

7.  Competent evidence of a current diagnosis of hepatitis A 
or of a nexus between a current diagnosis of hepatitis A and 
service is not of record.

8.  Competent evidence of a current disability as a result of 
a fracture to the nose in service is not of record.  

9.  Competent evidence of a current digestive disability or 
of a nexus between a current disability and service is not of 
record.  

10.  Competent evidence of current scarring of the lung is 
not of record.

11.  Competent evidence of a nexus between a post service 
skin disorder and service, to include as being secondary to 
Agent Orange exposure, is not of record.

12.  There is no credible supporting evidence that the 
claimed in-service stressor(s) occurred.  


CONCLUSIONS OF LAW

1.  A disability manifested by chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Residuals of a head injury, including loss of memory, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A disability manifested by breathing problems was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  Dental trauma, including chipped and broken teeth, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

6.  Scars of the head, face, knee, and ears, were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

7.  Hepatitis A was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

8.  Residuals of a fracture of the nose were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

9.  A digestive disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

10.  Scarring of the lung was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

11.  A skin disorder manifested by rashes with scarring, 
knots, and tumors, including claimed as secondary to Agent 
Orange exposure, was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

12.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By a letter dated in May 2004, which is after initial 
consideration of the claims on appeal (which timing will be 
addressed below), VA advised the veteran of the essential 
elements of the VCAA.  VA informed him of the evidence 
necessary to substantiate a claim for service connection.  VA 
also informed him that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims, but that he must provide enough information so that 
VA could request any relevant records.  It told him that it 
was responsible for obtaining any evidence held by a federal 
government agency.  The veteran was also told that if he had 
any evidence in his possession that pertained to the claims, 
he should send it to VA.  

As noted above, the May 2004 VCAA letter was issued after the 
initial determination of the claims on appeal; however, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  First, it must be 
noted that the claims for service connection were filed prior 
to the passage of the VCAA.  Therefore, it was impossible for 
VA to have issued a letter prior to its initial consideration 
of the claims.  Regardless, the veteran has had an 
opportunity to respond to the VCAA letter, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  The claim was subsequently readjudicated 
by the RO in February 2006, when it issued a supplemental 
statement of the case.  For these reasons, the veteran has 
not been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran received 
notice of these elements in the February 2006 supplemental 
statement of the case.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The Board remanded these claims on two 
occasions in order to fulfill VA's duty to assist the 
veteran.  It obtained additional service records and service 
medical records and attempted to obtain documentation 
supporting the veteran's assertion of having been in a plane 
crash.  The facilities to whom VA wrote regarding the plane 
crash indicated they had no records of a plane crash.  VA has 
obtained private medical records, VA medical records, the 
records relied upon by the Social Security Administration in 
awarding the veteran disability benefits, and provided the 
veteran with examinations in connection with his claims. 

The Board notes that following the issuance of the February 
2006 supplemental statement of the case, the veteran 
submitted a statement from a First Lieutenant who served in 
the same unit as the veteran in Vietnam for a period of time 
that overlapped the veteran's tour.  The Board does not find 
that the claims involving residuals from the plane crash need 
to be remanded for initial consideration of this evidence by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c).  Specifically, the Board does not find that 
such document is pertinent to the claims on appeal.  While 
this First Lieutenant confirmed that a plane crashed occurred 
while he was in the 20th Preventative Medicine Unit (the same 
as the veteran), nowhere in the document does he allege that 
he knew the veteran or that the veteran was on that plane 
that crashed.  For these reasons, the Board finds that the 
document does not have a bearing on the appellate issues that 
involve injuries sustained in the plane crash.  See id.  Thus 
a remand is not required.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Merits Analysis

The veteran asserts that he was in a plane crash while in 
service in Vietnam and sustained multiple injuries to his 
head, face, body, and extremities, which have caused many of 
the disabilities for which he claims service connection.  He 
also states that he engaged in combat while in Vietnam and 
sustained injuries for which he was offered two Purple Heart 
medals, but turned them down.

At the July 2000 hearing before the undersigned, the veteran 
stated that he was in a C 130 plane when it crashed.  He 
stated he could not estimate when the crash occurred because 
he could not remember.  The veteran was able to remember that 
there were casualties involved in the plane crash.  He stated 
that as the plane was dropping, something hit his chest and 
that he had a cut on his eye, but could not recall if that 
required stitches.  He also stated the sustained a laceration 
on his knee and a head injury.  He noted he began having 
headaches after the plane crash.  He also noted that he had 
broken teeth as a result of the crash.  The veteran estimated 
that the crash occurred near the end of his tour in Vietnam.  
He testified he helped get people off the plane, even though 
he, himself, was injured.  

The veteran testified having sustained other head trauma 
while in service.  He stated that he was hit from the back of 
his head while at a club.  He could not remember the details 
of that incident, but he said all his teeth were broken, as 
was his nose.  The veteran stated he was knocked unconscious 
during this incident as well.  He stated that it was this 
fight that caused all the scars on his face.  He admitted he 
was not treated for hepatitis A while in service and that it 
was not shown until 1995, but stated that a physician had 
told him that there was a "good possibility" that it had 
been incurred in service.  The veteran stated his nose 
currently hurt as a result of the fracture in service.

The veteran and his wife stated that they had been told that 
digestive disorders can be caused by Agent Orange.  They also 
argued that the scarring on the veteran's lung was due to 
Agent Orange.  As for his skin, the veteran stated that he 
was constantly breaking out with rashes since returning from 
Vietnam.  

The veteran testified that his unit had been in combat and 
that he witnessed a number of people killed in action and 
wounded.  He stated that a grenade had been thrown at his 
unit and injured someone badly.  The veteran denied being 
close enough to get shrapnel from it, but stated he heard the 
explosion.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Plane crash & other in-service incidents

As noted above, many of the veteran's claims for service 
connection are based upon injuries he sustained in a plane 
crash while in Vietnam.  The records in this case are 
voluminous, and the Board has thoroughly reviewed them.  The 
Board finds that the preponderance of the evidence is against 
a finding that the veteran was involved in a plane crash.  
The reasons follow.

Of record are service medical records, including the 
separation examination, dated in September 1967.  The record 
shows that the veteran served in Vietnam from July 1966 to 
July 1967.  A May 1967 service medical record shows that the 
veteran sustained a laceration to his forehead and a nose 
fracture when he engaged in a "fist fight" with an 
unidentified individual and was struck in the face.  

The separation examination shows that clinical evaluations of 
the veteran's head, face, neck, and scalp; chest; lower 
extremities; and skin to be normal.  In fact, clinical 
evaluation of all systems were reported to be normal.  The 
only report of any defect was that the veteran had refractive 
error.  In a report of medical history completed by the 
veteran in September 1967, he denied having any history of 
headaches; tooth trouble; ear, nose and throat trouble; pain 
or pressure in the chest; periods of unconsciousness; and 
other diseases or injuries.  He did report having had a head 
injury when he was hit by an unknown object.  The examiner 
noted that such incident occurred five months prior.

These records alone are evidence against a finding that the 
veteran was in a plane crash.  He testified before the 
undersigned that the plane crash likely occurred towards the 
end of his tour in Vietnam, which would have placed the plane 
crash in the spring or summer of 1967.  Again, he described 
having sustained rather severe injuries at that time.  
However, the separation examination is completely silent when 
the veteran was evaluated clinically by a medical 
professional.  More importantly, the veteran specifically 
denied having sustained the type of injuries he describes now 
in the September 1967 report of medical history that he 
completed only months after the time of the alleged plane 
crash.  In signing that document, the veteran attested to the 
truth of such statements.  The Board finds it is highly 
unlikely that the veteran would have failed to report the 
multiple injuries he sustained in the plane crash in that 
document.  He had the wherewithal to report the incident 
where he was knocked in the head (which objective records 
substantiate); however, he specifically denied medical 
history of injuries that he now claims he sustained in the 
plane crash.  The Board accords the statements the veteran 
made contemporaneously with his service far more probative 
value than the statements he makes now-more than 25 years 
after the alleged plane crash.  It is illogical that he would 
report an injury he sustained in a fist fight, but fail to 
report multiple injuries from a plane crash.

Further supporting this finding is the fact that other 
government agencies were unable to verify the plane crash 
described by the veteran.  In a December 1997 letter, the 
U.S. Armed Services Center for Research of Unit Records 
stated that it was unable to verify the plane crash described 
by the veteran.  The National Personnel Records Center stated 
that a report on the plane crash in Vietnam was not a matter 
of record.  In an April 2005 letter, the Department of the 
Air Force stated that it had no information regarding a C-130 
crash between June 1966 and July 1967.

The veteran has submitted a statement from a First Lieutenant 
who claims to have served in the same unit as the veteran at 
around the same time in Vietnam.  He attested to the fact 
that a plane crash occurred; and recently reported that 
pictures showed the veteran was on the plane.  In view of the 
other analysis such statement does not assist the veteran in 
establishing the plane crash.

Therefore, the Board does not accept the veteran's report of 
history that he sustained multiple injuries as a result of a 
plane crash while in service.

The veteran has also alleged that he sustained injuries to 
his face during a mortar attack while in Vietnam.  The Board 
does not find this allegation to be credible.  The veteran 
claimed in August 1994 that his being hit with a mortar 
attack injured him and caused him to be unconscious for two 
weeks in the hospital.  He has stated he was offered a Purple 
Heart, but it appears that he alleges that such was based 
upon the plane crash and not the injuries he sustained in the 
mortar attack.  Nevertheless, there is no documentation 
whatsoever to show he was ever given a Purple Heart.  He 
claims he rejected it, but even if that was true, the record 
would have documented that he warranted one based upon 
injuries he sustained in combat.  Further, again, the 
separation examination and the report of medical history 
completed by the veteran at separation show no clinical 
finding of residuals of facial injuries or any other injuries 
that the veteran claims he sustained from this mortar attack.  
The Board finds it highly unlikely that the veteran would 
have been unconscious for two weeks in service and fail to 
report such as part of his medical history at the time of his 
separation from service.  The form specifically asks whether 
there has been a history of any unconsciousness, and the 
veteran denied any history of such.  However, during the 
appeal period of these claims, he has asserted he had 
multiple occasions of loss of consciousness-the plane crash, 
the fist fight, and the mortar attack.  The only incident 
documented is the fist fight, and there is a specific finding 
that there was no loss of consciousness.

The Board does not doubt that the veteran truly believes that 
the mortar incident occurred (or that he was in a plane 
crash); however, the preponderance of the evidence is against 
a finding that it happened.  In a July 1996 letter, the 
Environmental Support Group noted that it was unable to find 
any evidence of the veteran sustaining injuries during a 
mortar attack.  The veteran makes allegations that cannot be 
supported by any objective evidence.  

The veteran has argued that while his DD214 shows he was a 
cook's helper, he was really a courier and transported 
medical equipment and dead bodies.  The service personnel 
records do not support that assertion.  The veteran attempted 
to have his military occupational specialty changed via the 
Department of the Army, Board for Correction of Military 
Records, and that department denied the veteran's request, 
noting that the objective evidence did not support the 
veteran's assertions.

Essentially, the Board finds that the veteran is not a 
reliable historian regarding what happened in service, and it 
has accorded little to no probative value to his allegations 
regarding incidents that occurred in service.  The evidence 
is overwhelmingly against his assertions that he was in a 
plane crash, that he was a courier and transported dead 
bodies, that he was seriously injured in a mortar attack and 
unconscious for two weeks, or that he was associated with a 
unit that engaged in combat.  On that last assertion, the 
veteran had submitted a December 1997 letter from the U.S. 
Armed Services Center for Research of Unit Records in which 
it stated that the Operational Reports from the 44th Medical 
Brigade had shown that that unit engaged in combat.  The 
veteran claims to have been associated with that unit, but 
nowhere in his service records, to include his service 
personnel records, show that he was associated with that 
unit.  The Board will not concede that the veteran served 
with that unit and engaged in combat.

B.  Disability manifested by chest pain

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for a disability manifested 
by chest pain.  The veteran claims that he developed chest 
pain from the injuries he sustained in the plane crash.  In a 
January 2006 opinion, a VA examiner stated, "It could be 
speculative to opine that it is as likely as not that [the 
veteran] has chest pain, which is secondary to an aeroplane 
crash."  This medical opinion does not support the veteran's 
claim for multiple reasons.  First, the Board has determined 
that the veteran was not involved in a plane crash while in 
service, and thus this medical opinion is based upon history 
reported by the veteran, which history is inaccurate.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises).  The Board accords this medical opinion no 
probative value as a result.  Second, the opinion is 
speculative, at best, but again, based upon an inaccurate 
factual premise.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
Third, a diagnosis of "chest pain" fails to establish that 
the veteran has a "disability" due to disease or injury.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (pain alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  In a March 2002 VA examination report, the 
examiner stated that there was no evidence of heart disease.

In sum, the veteran has failed to bring forth competent 
evidence of a current disability related to chest pain, and, 
on that basis alone, would not allow the award of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

The preponderance of the evidence is against entitlement to 
service connection for disability manifested by chest pain, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

C.  Residuals of a head injury, disability manifested by 
breathing problems, hepatitis A, scarring of the lung, and 
digestive disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for residuals of a head 
injury, a disability manifested by breathing problems, 
hepatitis A, scarring of the lung, and a digestive disorder.  
Specifically, the veteran has neither brought forth competent 
evidence of current disabilities associated with residuals of 
a head injury, a disability manifested by breathing problems, 
or of scarring of the lung nor has brought forth competent 
evidence of a nexus between current diagnoses of hepatitis A 
and a digestive disorder and service.  

Initially, it must be noted that the veteran claimed he 
developed residuals of a head injury, a disability manifested 
by breathing problems, and scarring of the lung from the 
plane crash in service, which the Board has determined did 
not occur.  The veteran subsequently claimed that he 
developed residuals of a head injury from the mortar attack 
and possibly the fight he got into during service.  The Board 
does not accept that the mortar attack occurred, but 
obviously, the objective service medical records show that he 
was in a fist fight in service and sustained a head injury.

The Board had remanded these claims in January 2001 for the 
veteran to undergo examinations to determine if he had 
current disabilities and, if so, if they were as likely as 
not related to service.  When the case was returned to the 
Board, it noted that the examiners had failed to provide the 
medical opinions the Board had requested.  Thus, it remanded 
the claims again to obtain the medical opinions.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998) (Board is obligated 
by law to ensure that the RO complies with its directives).  

In a January 2006 VA examination report, the examiner had an 
opportunity to review the claims file and determined that 
there was no evidence of residuals of a head injury, or a 
disability manifested by breathing problems.  The examiner 
noted he had reviewed the record and pointed out how lung 
disease was not found at the time of the March 2002 VA 
examination.  No medical professional has diagnosed the 
veteran with a disability as a result of any head injury the 
veteran sustained in service, to include memory loss and 
headaches.  Without evidence of current disability, these 
claims for service connection cannot be awarded.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  

The veteran claimed that he developed scarring on his lung as 
a result of Agent Orange exposure.  Without evidence of a 
current disability, the Board need not go into whether such 
disability is attributable to Agent Orange.

At the time of the January 2006 medical opinions, the VA 
examiner was unable to find current evidence of either 
hepatitis A or a digestive disorder.  There is evidence 
during the appeal period of diagnoses of hepatitis A and 
digestive disorder; however, no medical professional has 
attributed such diagnoses to the veteran's service, and there 
is no evidence of any continuity of symptomatology.  In fact, 
there is evidence to the contrary.  In the January 2006 VA 
examination report, the examiner stated that it was not as 
likely as not that such disabilities were attributable to 
service.  There is no competent evidence to refute this 
opinion.

The preponderance of the evidence is against the claims of 
entitlement to service connection for residuals of a head 
injury, disability manifested by breathing problems, 
hepatitis A, scarring of the lung, and digestive disorder, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

D.  Dental trauma

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for residuals of dental 
trauma.  The veteran has claimed that he sustained dental 
trauma from both the plane crash in service and the fist 
fight.  As stated above, the Board does not accept the 
veteran's allegations of having been in a plane crash and 
sustaining trauma to his teeth at that time.  The evidence 
does show that he was in a fist fight in May 1967, but the 
medical records from that incident do not show any trauma to 
the veteran's teeth.  They show that the veteran sustained a 
laceration to his forehead and a fracture to his nose.  
Therefore, the Board does not accord the veteran's 
allegations of sustaining trauma to his teeth during the fist 
fight any probative value, as it accords more probative value 
to the objective medical record created contemporaneously 
with the incident in service than the veteran's current 
statements.  Further supporting this finding is the veteran's 
specific denial of any history of tooth trouble at the time 
he was discharged from service.  The statements he makes 
contemporaneously with service are far more probative than 
statements he makes decades after service.

In an August 2005 VA examination report, the examiner stated 
that all of the veteran's missing teeth, except for two of 
them, were more likely related to his oral hygiene than any 
trauma.  He noted that two of the veteran's teeth had 
fractured incisor edges, which were consistent with trauma.  
In a January 2006 addendum, the examiner went on to provide 
an opinion that it was likely that the trauma to teeth #8 and 
9 were compatible with the veteran's claim of injuries 
secondary to an airplane crash and a mortar round explosion.  
The Board has explained in detail why it accords no probative 
value to the veteran's allegations of having been in a plane 
crash or having sustained a mortar attack in service.  
Initially, the veteran had not claimed he sustained combat 
injuries to his face at the time he filed his claim for 
dental trauma.  He has changed his story throughout the 
appeal period, and, as previously stated, the Board finds 
that his stories have essentially no credibility.  He denied 
any history of tooth trouble at the time he separated from 
service, yet he now claims having sustained multiple 
incidents of trauma to his teeth, whether it is from the 
plane crash, the fist fight, or the mortar explosion.  The 
Board will not accept the veteran's assertions of having 
sustained any mouth trauma in service.

Therefore, it will not accept the medical opinion that teeth 
# 8 and 9 are consistent with trauma in service.  See Black, 
5 Vet. App. 177.  As that is the only opinion of record to 
attribute any current residuals of dental trauma to service, 
the veteran has not brought forth competent evidence of a 
nexus between post service residuals of dental trauma and 
service, and the claim is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55. 

E.  Knee disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for a bilateral knee 
disorder.  The veteran claims that he developed a knee 
disorder from the plane crash in service, which the Board 
does not accept as credible for all the reasons it has 
explained above.  The veteran has not attempted to attribute 
his knee disabilities to any other event in service, 
although, even if he did, the Board would not accept his 
assertion for several reasons.  He has shown to be an 
unreliable historian, and he specifically denied any history 
of knee problems at the time he was discharged from service.

The evidence shows that the veteran has been diagnosed with 
degenerative joint disease of both knees; however, this 
diagnosis was not shown until many years after the veteran's 
discharge from service, and is evidence against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

In a January 2006 VA examination report, the examiner stated 
that it was not as likely as not that the veteran's current 
right knee disability was related to service.  This is 
evidence against the veteran's claim, and no medical 
professional has stated otherwise.  The examiner, however, 
stated that the scar on the veteran's left knee was as likely 
as not sustained in the plane crash.  That medical opinion is 
not applicable to this claim (there is a separate claim for 
the scar on the veteran's left knee), as this particular 
claim is solely related to a joint disability.  Therefore, 
there is no competent evidence of a nexus between current 
degenerative joint disease of the left knee and service.  

Accordingly, service connection for degenerative joint 
disease of the right and left knees is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

F.  Scars of the head, face, knee, and ears

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for scars of the head, face, 
knee, and ears.  The veteran claims that he sustained 
multiple injuries to his face from the plane crash, the fist 
fight, and the mortar attack.  The Board will not accept any 
of the allegations regarding injuries sustained from the 
plane crash and the mortar attack.  The service medical 
records do show that he sustained a laceration to his 
forehead during that fist fight in May 1967.  It was noted 
there was no artery or nerve involvement.  However, by the 
time the veteran was discharged from service, clinical 
evaluations of the head and face and skin were all normal.  
In a March 2002 VA examination report, the examiner stated he 
found a "very faint, nondepressed, thin, linear scar" that 
was one centimeter in lengthy just above the left eyebrow, 
which he suspected was the result of the incident in service.  
In a separate March 2002 VA examination report, the examiner 
stated that he could find no scar on the veteran's face or 
scalp.  

While the scar was able to be seen by one of the examiners, 
he made no findings regarding the scar having any sort of 
symptomatology that would establish that the veteran had a 
disability due to the scar on the forehead.  Thus, the 
veteran has not brought forth competent evidence of a current 
disability resulting from the laceration on his forehead in 
service, and service connection must be denied.  See Brammer, 
3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

The Board is aware that other scars were noted around the ear 
and on the knee and that a medical professional provided an 
opinion that it was as likely as not that the scar on the 
left knee was incurred in service in the plane crash.  First, 
the Board will not concede that any other scar found was the 
result of an incident in service based on the fact that he 
Board accords the veteran's allegations regarding what 
happened in service little to no probative value.  As for the 
medical opinion regarding the laceration on the knee, it is 
based on an inaccurate history, and thus it is accorded 
little to no probative value.  See Black, 5 Vet. App. 177.  

The preponderance of the evidence is against entitlement to 
service connection for scars of the head, face, knee, and 
ears, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

G.  Residuals of a fracture of the nose

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals of a fracture 
of the nose.  The service medical records show that the 
veteran sustained a fracture to his nose in the May 1967 fist 
fight.  However, the separation examination and post service 
medical records show no residuals from the fracture.  For 
example, the separation examination shows that clinical 
evaluation of the nose was normal.  There was nothing in the 
report of defects regarding the veteran's fracture to his 
nose.  A March 2002 VA x-ray report shows no evidence of a 
fracture of the nasal bones or nasal spine of the maxilla.  
The finding was normal nasal bones.  In the March 2002 VA 
examination report, the examiner could find no residuals from 
the fracture of the nose in the sense of any tenderness 
around the nose or sinuses.  He stated there were no unusual 
aspects of the internal nasal anatomy that might correlate 
with the previous nasal fracture.  He found no nasal 
obstruction in either side.  The examiner concluded that 
there were no residual effects from the nasal fracture.

Thus, the veteran has not brought forth competent evidence of 
a current disability resulting from the nasal fracture in 
service, and service connection must be denied.  See Brammer, 
3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  The 
preponderance of the evidence is against entitlement to 
service connection for residuals of a fracture of the nose, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

H.  Skin disorder

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  
Chloracne or other acneform disease consistent with 
chloracne, must have become manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  
However, VA has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the VA has not specifically determined that a 
presumption of service connection is warranted. VA 
specifically determined that a positive association did not 
exist between exposure to herbicides and nasopharyngeal and 
testicular cancer.  See 67 Fed. Reg. 42600-42608, "Diseases 
not associated with exposure to certain herbicide agents" 
(June 24, 2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for a skin disorder as being 
due to Agent Orange exposure.  First, the veteran served in 
Vietnam and thus it is conceded that he was exposed to Agent 
Orange.  However, the service medical records are silent for 
any complaints or findings of a skin disorder.  The veteran 
denied any history of a skin disorder at the time he was 
discharged from service.  Additionally, there is no competent 
evidence that he developed chloracne or other acneform 
disease within one year following his discharge from service.  
In a March 2002 VA examination report, the examiner stated 
that the veteran's skin rash was chronic dermatitis.  In a 
January 2006 VA examination report, the examiner, after 
having reviewed the evidence of record, determined that the 
veteran did not have any skin disease which could be related 
to Agent Orange.  There is no competent evidence to refute 
this medical opinion.  

Thus, while the veteran has been diagnosed with a skin 
disorder, here, dermatitis, no medical professional has 
attributed it to service, and there is no evidence of any 
continuity of symptomatology following the veteran's 
discharge from service of a chronic skin disorder.  Service 
connection for a skin disorder, as being related to service 
on any basis, is denied.  Thus, the preponderance of the 
evidence is against entitlement to service connection for a 
skin disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

I.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder 
requires the following: (1) a current diagnosis of post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
statements are accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay statements, in and of 
themselves, are not sufficient to establish the occurrence of 
the alleged stressor. Instead, the record must contain 
evidence that corroborates the statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98, 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Corroboration of a stressor does not require that there be 
corroboration of every detail of the claimed stressor, 
including those relating to the veteran's personal 
participation.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  While mere presence in a combat zone is not 
sufficient to show that a veteran actually engaged in combat 
with enemy forces, Wood v. Derwinski, 1 Vet. App. 406 (1991), 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In Pentecost, the Court held that specific evidence 
that a veteran was actually with his unit at the time of an 
attack is not required to verify that attack as a post-
traumatic stress disorder stressor.  Pentecost, 16 Vet. App. 
at 129 (Board interpreted corroboration requirement too 
narrowly by requiring the veteran to corroborate his actual 
proximity to and participation in rocket attacks).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for post-traumatic stress 
disorder.  There is ample evidence of record where medical 
professionals have diagnosed the veteran with post-traumatic 
stress disorder and attributed it to the in-service stressors 
the veteran has described.  Some of the in-service stressors 
have been described above.  He also claims he was in a watch 
tower and was almost killed.  As explained above, the Board 
has not accorded any probative value to the veteran's 
description of the in-service stressors, as he has shown to 
be an unreliable historian.  Therefore, any diagnosis of 
post-traumatic stress disorder based upon the in-service 
stressors described by the veteran cannot meet the 
requirements for the award of service connection.  As 
indicated above, in order to warrant service connection for 
post-traumatic stress disorder, there must be credible, 
supporting evidence that the in-service stressor or stressors 
occurred.  There is no corroborative evidence, other than 
that provided by the veteran, regarding his in-service 
stressors.  While the First Lieutenant attested to the fact 
that a plane crash occurred, he did not corroborate that the 
veteran was in a plane crash.

Accordingly, the record does not support a finding that the 
veteran has post-traumatic stress disorder attributable to 
his military service, or any incident therein.  The veteran's 
claim for service connection for post-traumatic stress 
disorder fails on the basis that all of the elements required 
for a such a showing under 38 C.F.R. § 3.304(f) have not been 
met.  Thus, the preponderance of the evidence is against 
entitlement to service connection for post-traumatic stress 
disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

J.  Conclusion

For all the reasons stated above, the Board finds that 
service connection is not warranted for any of the veteran's 
claims.  The Board does not doubt the sincerity of the 
veteran's beliefs that he has current disabilities due to his 
service.  However, as a layman without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a disability manifested by chest pain 
is denied.

Service connection for a knee disorder is denied.

Service connection for residuals of a head injury, including 
loss of memory, is denied.

Service connection for a disability manifested by breathing 
problems is denied.  

Service connection for dental trauma, including chipped and 
broken teeth, is denied.

Service connection for scars of the head, face, knee, and 
ears, is denied.

Service connection for hepatitis A is denied.

Service connection for residuals of a fracture of the nose, 
including pain and nosebleeds, is denied.

Service connection for a digestive disorder is denied.

Service connection for scarring of the lung is denied.

Service connection for a skin disorder manifested by rashes 
with scarring, knots, and tumors, including claimed as 
secondary to Agent Orange exposure, is denied.

Service connection for post-traumatic stress disorder is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


